Citation Nr: 1034838	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  07-39 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel







INTRODUCTION

The Veteran served on active duty from July 1958 to May 1961.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which denied entitlement to the benefit sought. 

In May 2010, the Board remanded this case for additional 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Per his earlier request, the Veteran was scheduled to attend a 
Travel Board hearing at the RO in March 2010.  However, on the 
appointed hearing date, the Veteran notified the RO that he had 
sustained an injury in a fall in late February, and that due to 
recovery from this injury he would be unable to drive to the 
hearing location.  A motion was filed thereafter to reschedule 
the hearing for a new date.

In April 2010, the Board ruled upon the Veteran's motion, 
granting it based on the finding that he had provided a good 
cause justification for his nonappearance at the hearing.  See 38 
C.F.R. § 20.704(d) (2009). 

As noted above, in a May 2010 decision, the Board remanded the 
case with instructions to schedule the Veteran for a Travel Board 
hearing before a Veterans Law Judge sitting at the Cleveland RO 
at the earliest opportunity.  The decision noted that appropriate 
notification should be given to the appellant and his 
representative, if any, and such notification should be 
documented and associated with the claims folder.  

In this case, there is no indication in the claims folder that 
the Veteran was ever scheduled for a hearing.  There is also no 
indication in the claims folder that the Veteran was notified of 
the date, time, and place of a hearing.  

Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Thus, the matter on appeal must be remanded for full 
compliance with the May 2010 Board remand. 

In light of such circumstances, the Board concludes that there is 
again an outstanding request for a hearing before the Board.  As 
such hearing has not yet been conducted, this matter should be 
REMANDED to schedule the Veteran for a hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing 
before a Veterans Law Judge sitting at the 
Cleveland RO at the earliest opportunity, 
and notify him, and his representative, of 
the date, time and location of this 
hearing. The Veteran should also be 
informed of his right to have a video 
conference hearing as an alternative.  
Place a copy of the hearing notice letter 
in the claims file.  If, for whatever 
reason, he changes his mind and withdraws 
his request for this hearing or does not 
appear for it on the date scheduled, also 
document this in the claims file. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


